Citation Nr: 1332312	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-48 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of a right tibia stress fracture.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1988 to August 1992.  The Veteran was also a member of the United States Navy Reserve before active duty.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2013, the Veteran withdrew her request for a hearing before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks service connection for residuals of a right tibia stress fracture.  

The service personnel and treatment records show that in August 1991 a Medical Board found that a bone scan confirmed the diagnosis of a stress fracture of the right tibia.  In May 1992, the Veteran was found to be unfit for duty as a result of the stress fracture and she was administrative discharged from service.

After service on VA examination in August 2009, the VA examiner stated that a stress fracture was not diagnosed in service.

A medical examination is adequate when based upon consideration of the Veteran's medical history and describes the disability in sufficient detail so that the Board's evaluation of the claim is a fully informed one. 



As VA examiner did not consider the Veteran's relevant medical history, the examination is inadequate, and another examination under the duty to assist is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:  

a).  Whether the Veteran has a current disability of the right lower leg, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current disability of the right lower leg is a progression of the in-service right tibia stress fracture diagnosed by CT scan in August 1991 or the development of a new and separate condition?  

In formulating the opinion, the VA examiner is asked if a bone scan is necessary to determine whether the Veteran has a current disability of the right lower extremity, and, if so, a bone scan should be obtained.  

The Veteran's file must be made available to the examiner for review.  







2.  After the above development, adjudicate the claim. If the claim is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


